44 A.3d 656 (2012)
Steven P. PASSARELLO, Administrator of the Estate of Anthony J. Passarello, Deceased, and Steven P. Passarello and Nicole M. Passarello, Husband and Wife
v.
Rowena T. GRUMBINE, M.D. and Blair Medical Associates, Inc.
Petition of Rowena T. Grumbine, M.D.
No. 653 WAL 2011.
Supreme Court of Pennsylvania.
May 23, 2012.

ORDER
PER CURIAM.
AND NOW, this 23rd day of May, 2012, the Petition for Allowance of Appeal is GRANTED. The issues are:
(1) Whether the Superior Court violated longstanding precedent and deviated from existing law by granting [respondents] a new trial based on a purportedly faulty "error in judgment" jury instruction in circumstances where [respondents] failed to object to the instruction at trial, and, accordingly, failed to preserve the issue for appeal[?]
(2) Whether the Superior Court contravened controlling precedent by not considering a trial court's jury charge in its entirety to determine whether a trial court's reference to the error-in-judgment concept was harmless and the charge in its entirety was a correct statement of law[?]
(3) Whether the Superior Court contravened controlling precedent by relying on its decision in Pringle v. Rapaport, [] 980 A.2d 159 (Pa.Super.2009) to vacate a verdict in circumstances where the instruction given by the trial court was a proper statement of the law even assuming Pringle applied[?]